         Case 1:20-cv-00132-RDM Document 18 Filed 08/03/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
 _________________________________________
                                    )
 JOHN SOLOMON,                      )
                                    )
                   Plaintiff,       )
                                    )
           v.                       )                         Case No. 1:20-cv-00132-RDM
                                    )
 UNITED STATES DEPARTMENT OF STATE, )
                                    )
                   Defendant.       )
                                    )

                                   JOINT STATUS REPORT

       The parties, by and through counsel, respectfully submit this Joint Status Report pursuant

to the Court’s minute order dated June 26, 2020.

       As reported in its previous status report, Defendant United States Department of State

(“State”)’s Freedom of Information Act (“FOIA”) search, processing, and production efforts

remain severely curtailed due to the COVID-19 Pandemic’s effect on its operations. See ECF No

13-1. As reported in the last joint status report, see ECF No. 17, State has completed the

unclassified portion of its initial search for records potentially responsive to the FOIA request at

issue in this case. The search yielded approximately 1,700 pages of material. State made its first

interim production of responsive non-exempt records on July 31, 2020.

       State has partially completed the classified portion of its search, but certain components of

the search have not been completed due to staffing constraints.          Namely, some personnel

responsible for conducting certain search components are teleworking as part of the Department-

wide response to the COVID-19 pandemic, and are therefore currently unable to access State’s

classified computer network. Despite limitations in its current ability to complete the classified
         Case 1:20-cv-00132-RDM Document 18 Filed 08/03/20 Page 2 of 3




portion of its search, State has begun reviewing and processing the documents it has collected thus

far.

       Of the documents it has collected so far, State reports there are approximately 600 pages

of material remaining to be processed. State anticipates making rolling interim productions until

processing is complete. The parties have conferred and the parties propose to file another joint

status report on or before October 2, 2020 proposing a schedule for further proceedings.

       Respectfully submitted, this 3rd day of August, 2020.

                                              JAMES R. CONDE (D.C. Bar No. 1031694)
                                              Boyden Gray & Associates P.L.L.C.
                                              801 17th St. NW, Ste. 350
                                              Washington, DC 20006
                                              Telephone: (202) 955-0622
                                              Facsimile: (202) 955-0621

                                              /s/ Kimberly S. Hermann
                                              KIMBERLY S. HERMANN (GA Bar No. 646473)
                                              (admitted pro hac vice)
                                              Southeastern Legal Foundation
                                              560 W. Crossville Rd., Ste. 104
                                              Roswell, GA 30075
                                              Telephone: (770) 977-2131
                                              Facsimile: (770) 977-2134
                                              khermann@southeasternlegal.org

                                              Attorneys for Plaintiffs

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General
                                              Civil Division

                                              ELIZABETH J. SHAPIRO
                                              Deputy Branch Director
                                              Federal Programs Branch

                                              /s/ Liam C. Holland
                                              LIAM C. HOLLAND (NY Bar No. 5580378)
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch

                                                2
Case 1:20-cv-00132-RDM Document 18 Filed 08/03/20 Page 3 of 3




                            Telephone: (202) 514-4964
                            Facsimile: (202) 616-8470
                            E-mail: Liam.C.Holland@usdoj.gov

                             Attorneys for Defendants




                              3
